Title: To Alexander Hamilton from James McHenry, 5 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department Trenton 5 October 1799.
          
          I have just received the following letters viz. two of the Second, two of the third and one of the 4. of October instant.
          I shall make inquiry and inform you relative to the quantity of white Cloth on hand destined for Woollen Overalls for the Soldiers.
          Major Rivardi’s bill or draught, for the amount of the expences incurred in transporting the Troops from Oswego to Niagara and for the logs, would have been more properly addressed to the Quarter Master General. I shall, if it has not already been paid, attend to it and direct the Quarter Master to have it satisfied.
          Lieutenant Seymour Rannix is of Moorefield State of Virginia. It is a post Town.
          I think it will be most proper to call in the agency of the Quarter Master General in whatever relates to the Barracks and public buildings for the Troops. Until a Quarter Master General shall be appointed, in pursuance of the tenth section of the “Act for the better organizing of the Troops of the United States and for other purposes,” it will best comport with the established course of business and the train in which such expenditures have been heretofore made, to consider the present Quarter Master as the Quarter Master General of the Army of the United States, for all purposes relative to that Office. I would recommend therefore that whatever instructions or orders you may judge necessary for the completion of the barracks and public buildings for the Troops in Winter Quarters may be given to the Quarter Master General or his deputy or Agent at the seat of Government whose duty it will be to cause them by proper Agents to be executed and to make all necessary disbursements. He will also as soon as he receives your directions remit the money to be paid for the land to Colonel Ogden.
          Having no doubt but you will pay the strictest attention to œconomy in all your arrangements relative to this Object, while at the same time you provide for the comfortable accommodation of the Officers and men. I commit agreeably to my letter of the 3d. of September Ultimo the whole business to your judgment and directions—
          I shall have warrants made out for the two Gentlemen recommended by Colonel Hunnewell and sanctioned by you for Cadets. Has any information been given respecting the devices and size for the Colours of the different regiments?
          The subject of Clothing for the Cavalry will be immediately attended to.
          I am Sir with great respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton
        